DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
Claims 1 & 3-11 are pending and have been examined in this application.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 & 9-10 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9-10 of copending Application No. 17/058048 in view of US Patent Number 6,004,203 to Bieri.
A) As per Claims 1 & 9-10, [048] teaches all the limitations except that the chamber comprises a blading extending inside the chamber, wherein the blade deviates a trajectory of the second stream of air from the second air inlet to induce turbulence.
However, Bieri teaches blades extending inside a chamber (Bieri: Figure 3, Item 19), wherein the blade deviates a trajectory of the second stream of air from the second air inlet to induce turbulence (The Examiner notes that the blades of Bieri Item 19 in figure 3 will deviate the trajectory of the airstream and in doing so, create some turbulence).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of [048] by adding blades inside the chamber, as taught by Bieri, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified [048] with these aforementioned teachings of Bieri with the motivation of sending even amounts of airflow toward the outlet of the chamber along its entire length.
This is a provisional nonstatutory double patenting rejection.
Claim 5 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9-10 of copending Application No. 17/058048 in view of Bieri and further in view of US Patent Number 6,296,296 to Sekishiro.
A) As per Claim 5, [048] teaches all the limitations except that the duct comprises bellows.
However, Sekishiro teaches a duct comprising bellows (Sekishiro: Figure 3, Item 34).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of [048] by adding bellows to the duct, as taught by Sekishiro, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified [048] with these aforementioned teachings of Sekishiro with the motivation of providing a flexible seal between the door and the body ductwork such that a seal is made when closed.
This is a provisional nonstatutory double patenting rejection.
Claims 3-4, 6-8 & 11 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9-10 of copending Application No. 17/058048 in view of Bieri and further in view of US Patent Number 11,034,215 B2 to Hoggarth.
A) As per Claim 3, [048] teaches all the limitations except that the housing has a curved shape.
However, Hoggarth teaches a housing has a curved shape (Hoggarth: Figure 8a, corners are curved and Figure 5 shows further curved nature around the entire vehicle).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of [048] by making the shape curved, as taught by Hoggarth, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified [048] with these aforementioned teachings of Hoggarth with the motivation of reducing turbulence in the corners, thereby reducing airflow noise in the chamber.
B) As per Claim 4, [048] teaches all the limitations except a duct is connected to the second air inlet for directly admitting the second stream of air into the chamber, the second stream of air coming from a heating, ventilation and/or air conditioning system.
However, Hoggarth teaches that a duct is connected to the second air inlet for directly admitting the second stream of air into the chamber, the second stream of air coming from a heating, ventilation and/or air conditioning system (Hoggarth: Figure 8b, Item 53).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of [048] by making the second air inlet from a HVAC system, as taught by Hoggarth, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified [048] with these aforementioned teachings of Hoggarth with the providing conditioned air to the system, thereby allowing the system to make the vehicle as comfortable as possible for the occupants.
C) As per Claim 6, [048] teaches all the limitations except the chamber has an oblong-shaped section.
However, Hoggarth teaches that the chamber has an oblong-shaped section (Hoggarth: best shown in Figure 5).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of [048] by making the chamber oblong, as taught by Hoggarth, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified [048] with these aforementioned teachings of Hoggarth with the motivation of providing airflow along a length of the door such that airflow is more evenly distributed to the occupant.
D) As per Claim 7, [048] teaches all the limitations except a channel for the at least partial flow of the first stream of air and the second stream of air extends from the first air inlet to the air outlet and is delimited by the walls of the housing and said at least one partition of the chamber.
However, Hoggarth teaches that a channel for the at least partial flow of the first stream of air and the second stream of air extends from the first air inlet to the air outlet and is delimited by the walls of the housing and said at least one partition of the chamber (Hoggarth: Figure 8a, Item 52).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of [048] by having a channel for the first and second air streams to mix, as taught by Hoggarth, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified [048] with these aforementioned teachings of Hoggarth with the motivation of providing a mixing space for the two airflows such that uncomfortable drafts of different ranging temperatures/conditioning values are not felt by the occupants.
E) As per Claim 8, [048] teaches all the limitations except the chamber opens into the channel via a contraction.
However, Hoggarth teaches that the chamber opens into the channel via a contraction (Hoggarth: Figure 8a, Item 34).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of [048] by making the chamber open into the channel via a contraction, as taught by Hoggarth, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified [048] with these aforementioned teachings of Hoggarth with the motivation of being able to induce airflow from the recirculated first air stream without a separate fan system.
F) As per Claim 11, [048] teaches all the limitations except four walls that define an internal volume of the housing.
However, Hoggarth teaches a housing with four walls (Hoggarth: Figure 8a, right side of Item 50, Item 40 where it bounds Item 52 & top and bottom of Item 50 extending to Item 40 including openings 38 for inlet).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of [048] by making the housing have four walls, as taught by Hoggarth, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified [048] with these aforementioned teachings of Hoggarth since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the four walls of Hoggarth for the housing of [048]. 
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
This is a provisional nonstatutory double patenting rejection.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-4 & 6-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoggarth in view of Bieri.

A) As per Claims 1, 9 & 11, Hoggarth teaches an assembly of a vehicle door Hoggarth: Figure 8a & 14a-14b) comprising:
a housing support (Hoggarth: Figure 8a, Item 40); and
a housing, comprising: 
four walls that define an internal volume of the housing (Hoggarth: Figure 8a, right side of Item 50, Item 40 where it bounds Item 52 & top and bottom of Item 50 extending to Item 40 including openings 38 for inlet); 
a first air inlet for admitting a first stream of air into the housing (Hoggarth: Figure 8a, Item 38); 
an air outlet (Hoggarth: Figure 8a, top of Item 52); 
a chamber (Hoggarth: Figure 8a, Item 30), delimited by at least one partition, arranged inside the internal volume of the housing; and 
a second air inlet (Hoggarth: Figure 8b, inlet from Item 53 into Item 30) for directly admitting a second stream of air into the chamber, 3wherein the first air inlet, the chamber and the air outlet are fluidically connected so as to allow the second stream of air to flow out of the chamber and mix with the first stream of air in the internal volume, and wherein the housing is configured to be mounted on a motor vehicle door.
Hoggarth does not teach that that the chamber comprises a blading extending inside the chamber, wherein the blade deviates a trajectory of the second stream of air from the second air inlet to induce turbulence.
However, Bieri teaches blades extending inside a chamber (Bieri: Figure 3, Item 19), wherein the blade deviates a trajectory of the second stream of air from the second air inlet to induce turbulence (The Examiner notes that the blades of Bieri Item 19 in figure 3 will deviate the trajectory of the airstream and in doing so, create some turbulence).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Hoggarth by adding blades inside the chamber, as taught by Bieri, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Hoggarth with these aforementioned teachings of Bieri with the motivation of sending even amounts of airflow toward the outlet of the chamber along its entire length.

B) As per Claim 3, Hoggarth in view of Bieri teaches that the housing has a curved shape (Hoggarth: Figure 8a, corners are curved and Figure 5 shows further curved nature around the entire vehicle).

C) As per Claim 4, Hoggarth in view of Bieri teaches that a duct is connected to the second air inlet for directly admitting the second stream of air into the chamber, the second stream of air coming from a heating, ventilation and/or air conditioning system (Hoggarth: Figure 8b, Item 53).

D) As per Claim 6, Hoggarth in view of Bieri teaches that the chamber has an oblong-shaped section (Hoggarth: best shown in Figure 5).

E) As per Claim 7, Hoggarth in view of Bieri teaches that a channel for the at least partial flow of the first stream of air and the second stream of air extends from the first air inlet to the air outlet and is delimited by the walls of the housing and said at least one partition of the chamber (Hoggarth: Figure 8a, Item 52).

F) As per Claim 8, Hoggarth in view of Bieri teaches that the chamber opens into the channel via a contraction (Hoggarth: Figure 8a, Item 34).

G) As per Claim 10, Hoggarth in view of Bieri teaches that the vehicle door comprises at least one trim panel and a door bodywork that together form the vehicle door (Hoggarth: Figure 8a & 14a, Item 40 with Item 24).


Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoggarth in view of Bieri as applied to claim 1 above, and further in view of US Patent Number 6,296,296 to Sekishiro.

A) As per Claim 5, Hoggarth in view of Bieri teaches all the limitations except that the duct comprises bellows.
However, Sekishiro teaches a duct comprising bellows (Sekishiro: Figure 3, Item 34).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Hoggarth in view of Bieri by adding bellows to the duct, as taught by Sekishiro, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Hoggarth in view of Bieri with these aforementioned teachings of Sekishiro with the motivation of providing a flexible seal between the door and the body ductwork such that a seal is made when closed.

Response to Arguments
Some of Applicant’s arguments with respect to claim(s) 1 & 3-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Other of Applicant's arguments filed 02/22/2022 have been fully considered but they are not persuasive.
A) The Applicant asserts that the Double Patenting rejection is moot because a terminal disclaimer is e-filed with the amendments. The Examiner notes that no Terminal Disclaimer is in the file wrapper with the patent office currently. As such, the Double Patenting rejection remains proper.
B) The Applicant asserts that Bieri does not teach the blade creating turbulence. The Examiner respectfully disagrees. Though the blades in Bieri are designed for creating a uniform flow, they would induce some turbulence, which covers the current claim language. Therefore the rejection has been maintained and is proper. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
A) US Patent Publication Number 2015/0017902 A1 to Sakurai, specifically Item 70 Figure 3 shows blade as per Applicant’s invention
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN SCHULT whose telephone number is (571)272-8511. The examiner can normally be reached M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVE MCALLISTER can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Allen R. B. Schult/Primary Examiner, Art Unit 3762